Case 3:20-cv-02511-MAS-LHG Document 4 Filed 10/26/20 Page 1 of 3 PageID: 31


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


LABORERS’ LOCAL UNION NOS. 472 &
172 AND LABORERS’ LOCAL UNION
NOS. 472 & 172 WELFARE AND PENSION
FUNDS AND SAFETY, EDUCATION AND
TRAINING FUNDS, et al.,
                                                       Civil Action No. 20-2511 (MAS) (ZNQ)

                          Petitioners,
                                                             MEMORANDUM ORDER
                          v.

TARHEEL ENTERPRISES,

                          Respondent.


         This matter comes before the Court upon Laborers’ Local Union Nos. 472 & 172;

Laborers’ Local Union Nos. 472 & 172 Welfare and Pension Funds, and Safety, Education and

Training Funds; and Zazzali, Fagella, Nowak, Kleinbaum & Friedman, P.C.’s (“Petitioners”)

Petition to Confirm Arbitration Award (“Petition,” ECF No. 1) and Motion to Confirm Arbitration

Award (“Motion,” ECF No. 2). Tarheel Enterprises (“Respondent”) did not respond.

         The Court finds that the submissions in support of the Petition and Motion contain a

discrepancy with respect to the address of Respondent.        The underlying January 30, 2020

Arbitration Award and Order provides that Respondent “failed to appear after due notice[.]” (Arb.

Award & Order 1, ECF No. 1 at *16.)1 The Arbitration Award and Order, however, does not

include any specific service information, including Respondent’s address.

         The signature page to the Short Form Agreement provides that Respondent’s address is

2000 Route 35 North, Morgan, New Jersey 08879. (Short Form Agreement, ECF No. 1 at *20.)

The Certificate of Service filed in support of the Petition and Motion, however, states that



1
    The Court references the ECF page number located at the top of the document.
Case 3:20-cv-02511-MAS-LHG Document 4 Filed 10/26/20 Page 2 of 3 PageID: 32


Petitioners served the Petition and Motion on Respondent at 2000 Route 35, South Amboy, NJ

08870, via certified and first-class mail. (Cert. of Service 2, ECF No. 2-2 at *2.) The address of

“2000 Route 35 North, Morgan, New Jersey” appears consistent with an address of “2000 Route

35, South Amboy, New Jersey.”2 The address Petitioners utilized to serve Respondent, however,

contained the zip code of “08870” instead of “08879.” (Id.) The “08870” zip code is associated

with a “Readington” address, not a “Morgan” or a “South Amboy” address.3 The Petition and

Motion papers did not account for the discrepancy between the zip codes. Moreover, Petitioners

did not include a legal brief in support of their Motion. Instead, Petitioners stated that “[a] brief is

unnecessary in light of the simple facts of this case and the clear authority of this Court to confirm

arbitration awards.” (Pet. ¶ 6, ECF No. 1 at *2.)

          Based on the foregoing, the Court finds good cause to deny Petitioners’ Motion without

prejudice pending substantiation of proof of service of the Petition and Motion upon Respondent.

Accordingly,

          IT IS on this _____ day of October 2020, ORDERED that:

          1.      Petitioners’ Motion to Confirm Arbitration Award (ECF No. 2) is DENIED

                  without prejudice.

          2.      By November 26, 2020, Petitioners shall file a Certification that accounts for the

                  discrepancies between the zip codes. In addition, Petitioners shall attach proof of

                  service of the Petition and Motion on Respondent.4




2
 United States Postal Service, https://tools.usps.com/zip-code-lookup.htm?byaddress (last visited
October 23, 2020).
3
  United States Postal Service, https://tools.usps.com/zip-code-lookup.htm?citybyzipcode (last
visited October 23, 2020).
4
    Petitioners should attach a copy of the returned certified receipt card to their Certification.
                                                     2
Case 3:20-cv-02511-MAS-LHG Document 4 Filed 10/26/20 Page 3 of 3 PageID: 33


     3.    Petitioners shall serve a copy of this Order upon Respondent by November 2, 2020

           and shall e-file proof of service.




                                                      MICHAEL
                                                        CHAEL AA. SH
                                                                   HIPP
                                                      UNITED STATES DISTRICT JUDGE




                                                3
